Citation Nr: 1130678	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury. 

2.  Entitlement to service connection for residuals of injuries of both knees.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1951 to May 1952.  His DD 214 shows that he was born in May 1932.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Custody of this case was subsequently transferred to the RO in Newark, New Jersey.  

In June 2011, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Newark, New Jersey.  Attending the hearing but no providing testimony was the Veteran's grandson.  A transcript of that proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Background

A review of the Veteran's service treatment records (STRs) shows that the April 1951 examination for service entrance was negative.  In May 1951 the Veteran reported that he had dislocated his right shoulder in 1939.  The May 1952 examination for release from active duty was negative, as was a subsequent military examination in March 1957.  

On VA psychiatric examination in January 2004 it was reported that during service he had been based in Europe and did not report having had any combat experiences.  

In a March 2009 statement the Veteran reported that while on active duty onboard a ship in June 1951 he had fallen from the gun mount of an anti-aircraft gun, injuring his left shoulder and both knees.  He had been taken to the sick bay onboard ship.  

Records of the East Brunswick Family Practice Associates from 2006 to 2009 reflect treatment for back pain and diabetes but make no mention of symptoms or disability associated to the Veteran's shoulders or knees.  

Records of Twin Boro Physical Therapy in March and April 2006 show that the Veteran was seen in March and April 2006 after sustaining a twisting injury of his "right" knee in March 2006.  He had a history of arthritis.  The problem site was reported to be his "left" knee.  A prescription form dated in March 2006 indicates that he was to receive physical therapy for his "left" knee.  All other records pertaining to his physical therapy refer to his "left" knee.  

In the Veteran's August 2009 notice of disagreement (NOD) he reported that he had dislocated his right shoulder in 1939, more than 10 years before entering military service.  He had injured his left shoulder while onboard a ship in 1951.  

At the June 2011 travel Board hearing the Veteran testified that he had last had a VA audiometric examination roughly two years ago and he did not feel that the examination had been fair because [in substance] it did not measure his hearing acuity in ordinary circumstances.  Pages 3 and 4 of the transcript of that hearing.  When he attended doctor's appointments he had to have someone with him because he would often miss what medical information or instructions were given to him.  The most recent VA audiometric examination had not taken into consideration his experiences in ordinary life and daily activities.  He also had difficulty participating in telephone conversations.  Page 4.  He used closed captioning when watching television.  He tended bar, as a volunteer, at the American Legion one day a week but could not take paying jobs there because of his hearing impairment.  Page 5.  

The Veteran also testified that during service he had been too close to the edge of a gun mount as a result of which, during firing of the gun, he fell and injured his knees and his shoulder.  He was taken to sick bay and told he had sprained his left shoulder.  He had had bruises on his knees.  He was in a sling for a couple of weeks.  He was not put on a profile to limit his duties but, rather, had performed his regular duties.  Since then he had episodically had difficulty with his shoulder.  Also, a knee had once given out on him requiring him to seek therapy and he had had to use a cane for a couple of weeks.  He was now very cautious going up and down steps.  Page 6.  As to whether these matters had been a consistent "issue" with him since military service he stated that it was something he had lived with.  He further testified that following the inservice injury he had had aching in his knees and pain in his shoulder.  He had been given a sling for his shoulder but for his knees he had just been given aspirin.  Page 7.  Following the injury, while still on active duty, he left shoulder had not given him too much trouble but he had had problems with aching and pain in his knees, especially going down ladders and occasionally when going up ladders.  Page 8.  

The Veteran testified that at service discharge he had not reported his problems with his left shoulder and his knees.  Page 9.  Following service he had had problems with these areas, probably playing sports and although he could not pin it down, it was probably while playing basketball.  Page 9.  This had probably been when he was in his early 20s.  He had not sustained any superimposed injuries to his left shoulder or his knees while playing any sports after military service.  Page 10.  He was right handed.  Also at this time he had had limited motion of the left shoulder and knees.  Pages 12 and 13.  He had even had to have help putting on a jacket because of problems with his left shoulder.  Page 13.  

The Veteran testified that by the time his was in his 50s he had begun to notice more pain and limitation of motion, and possibly loss of strength, of the left shoulder and his knees.  Pages 14 and 15.  His left knee had given out on him about 4 or 5 years ago while going up a flight of steps.  Page 15.  He had begun to notice that he was having more pain in his knees sometime around 1960 to 1965.  Page 16.  He was now 79 years of age.  Page 17.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) the United States Court of Appeals for Veterans Claims (Court) set forth a four-part test determining, in a service connection claim, that an examination or opinion is needed under 38 C.F.R. § 3.159(c)(4) where there is (1) competent medical or lay evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with military service or another service-connected disorder, but there is (4) insufficient competent medical evidence to make a decision.  Id.; see also 38 C.F.R. § 3.159(c)(4).

There is a low threshold of proof to satisfy the third McLendon element and there is no requirement that only medical evidence be used to indicate such an association; rather, lay evidence of continuity of observable symptoms alone may be sufficient to satisfy the third element of McLendon.  See Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) (to provide a required medical examination, the evidence of record need only indicate that symptoms of a disability, as opposed to a disability itself, may be associated with service).  

"The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon, 20 Vet. App. at 83 (emphasis added).  

Here, the Veteran's testimony of having had continued symptoms of disability following an inservice injury of his left shoulder and knees while in his 20s, would indicate that he had had such symptoms in the immediate postservice years (in light of his having been born in 1932).  This lay testimony is sufficient to meet the first three parts of the McLendon test.  Moreover, there is insufficient evidence on file at this time to adjudicate the claims for service connection for residuals of injury of the left shoulder and knees.  Accordingly, the Veteran should be furnished a VA examination with respect to these claimed disabilities. 

Also, in the June 2001 Statement of Accredited Representative (In Lieu of VA Form 656) it was stated that the VA audiometric examination used for rating purposes was over a year old and a more up-to-date VA audiometric examination for rating purposes was requested.  

The Veteran last underwent a VA audiology examination in March 2009.  The examiner did not comment upon the impact of the hearing loss on the Veteran's occupational functioning or upon his daily life.  "The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

To ensure that the record reflects the current severity of his hearing loss, the Board finds that a more contemporaneous examination is needed to properly evaluate the hearing loss.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The examination should include observations as to the severity of present symptomatology, including the impact thereof upon the Veteran's occupational ability and his daily life.  See Martinak, Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of any and all disabilities that the Veteran may now have, if any, of the left shoulder and each knee.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether any disability of (a) the left shoulder, (b) the left knee, or (c) the right knee that the Veteran now has, if any, is at least as likely as not related to an inservice history of injury.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the appellant had an injury during service in 1951 that could have lead to the current condition(s) that the Veteran may now have of the left shoulder, the right knee, and the left knee.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service, as described by the Veteran, and whether such an injury could have been mistaken for a sprain or other transitory cause of symptoms or otherwise gone undiagnosed during service.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

2.  The veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral hearing loss.  If needed, the claims folder should be made available.  

a. The audiologist should provide numeric interpretation of any hearing tests/audiograms conducted.  The audiologist should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

b. The examiner should then provide an opinion as to the effect the Veteran's hearing loss has on his ability to work and his daily life.  In doing so, the examiner should opine to what extent, if any, the Veteran's hearing loss causes functional or occupational impairment.  All opinions and conclusions expressed by the examiner must be supported by a complete rationale.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims by evaluating all evidence obtained after the SOC was issued.  

4.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

